Citation Nr: 1802087	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  14-08 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Minnesota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from November 1994 to March 2005.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. A notice of disagreement was received in August 2011, a statement of the case was issued in March 2014, and a VA Form 9 was received in March 2014. 

The Veteran requested a hearing before the Board.  The requested hearing was conducted in April 2017 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.


FINDINGS OF FACT

1. The evidence of record does not demonstrate a post-service bilateral hearing loss disability, as defined by VA regulations.

2. Resolving all reasonable doubt in his favor, the Veteran has experienced recurrent tinnitus since service.


CONCLUSIONS OF LAW

1. Service connection for bilateral hearing loss is not established. 38 U.S.C. §§ 1110, 1131, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).

2. Service connection for tinnitus is established. 38 U.S.C. §§ 1110, 1131, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. See 38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017). 

In this case, the Veteran used VA Form 21-526EZ to file a Fully Developed Claim in April 2011. The fully developed claim form includes notice to the Veteran of what evidence is required to substantiate a claim for service connection and of the Veteran's and VA's respective duties for obtaining evidence. The notice also provides information on how VA assigns disability ratings. Thus, the notice that is part of the claim form submitted by the Veteran satisfies the duty to notify.

The duty to assist has also been met, and appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). The RO has obtained service treatment records, VA treatment records, and private treatment records. The Veteran was afforded a VA examination.

Based on the foregoing, the Board concludes that VA has satisfied the duty to assist. No further notice or assistance to the Veteran is required to fulfill VA's duties.

As previously noted, the Veteran was provided an opportunity to set forth his contentions before a Veterans Law Judge in April 2017. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, because the Veteran has not raised a potential Bryant problem in this appeal, no further discussion of Bryant is necessary. See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

The VA's duty to assist in the development of the claims is complete, and no further notice or assistance to the Veteran is required to fulfill the duty. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. Service Connection Claims

The Veteran seeks entitlement to service connection for bilateral hearing loss and tinnitus. He asserts he was exposed to acoustic trauma during service and currently suffers from hearing loss and tinnitus.

Applicable Laws

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C. §§ 1110, 1131 (West 2012); 38 C.F.R. § 3.303 (a) (2017). 

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 160 (1993). 

In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran. 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

The Board notes that it has thoroughly reviewed the record in conjunction with this case. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). 

Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims. See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

A. Bilateral Hearing Loss

The Veteran claims he suffers from hearing loss due to in-service acoustic trauma. 

Facts & Analysis

Exposure to acoustic trauma during service is conceded based on service records that indicate the Veteran served in a hazardous noise area. See e.g. January 1994 Reference Audiogram.

Unfortunately, the medical evidence of record does not show at any time during the appeal period that the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or that the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent. 

The Veteran was afforded a VA examination in June 2011. On the authorized audiological evaluation in June 2011, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
15
5
LEFT
10
10
25
35
30

Speech recognition was 100 percent, bilaterally.

Additional treatment records were reviewed; however, there is no post-service evidence that the Veteran has been treated for or diagnosed with bilateral hearing loss, as defined by VA regulations.

Where the medical evidence establishes that a Veteran does not currently have a disability for which service connection is sought, service connection for that disability is not authorized under the statues governing Veterans' benefits. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). 

There is no diagnosis of a bilateral hearing loss disability, as defined by 38 C.F.R. § 3.385, at any time post service. In the absence of medical evidence of a current bilateral hearing loss disability as defined for VA purposes, the claim for service connection for bilateral hearing loss must be denied. 

The Board notes that the Veteran has submitted his own statements, and testified during the April 2017 Board Hearing that he experiences hearing loss. Although he is certainly competent to state that he was exposed to loud noises during service and that he has noticed a difficulty in hearing since discharge from service, the medical evidence does not document hearing loss to the level required to establish service connection. 

The Veteran also asserted during the April 2017 Board Hearing that his June 2011 VA examination was deficient, in that it only involved the Maryland CNC test, and did not test his pure tone thresholds; however, the Board notes that pure tone threshold results were included in the June 2011 VA examination report. The VA examination report reflects review of the documented medical history, clinical findings, a diagnosis, and opinions supported by medical rationale. The Board has no reason to find that the examination was inadequate.

In light of the foregoing, the preponderance of the evidence is against the claim of service connection for bilateral hearing loss, there is no doubt to be resolved, and service connection for bilateral hearing loss is not warranted. 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

B. Tinnitus

The Veteran asserts his tinnitus is due to exposure to loud noise during service.

The Veteran was afforded a VA examination in June 2011. He reported bilateral, intermittent tinnitus since 1996, while he was in the military. The Veteran was diagnosed with tinnitus, bilaterally. As such, element (1) set forth under Shedden, current disability, has been satisfied. See Shedden, supra.

As noted previously, exposure to acoustic trauma during service is conceded based on service records that indicate the Veteran served in a hazardous noise area. See e.g. January 1994 Reference Audiogram. As such, element (2) set forth under Shedden, current disability, has been satisfied. See Shedden, supra.

Regarding element (3), the Court has specifically held that tinnitus is capable of lay observation. See Charles v. Principi, 16 Vet. App. 370 (2002). During the June 2011 VA examination, the Veteran reported an onset of tinnitus in 1996, during his active service. The Veteran also testified during the April 2017 Board hearing that his tinnitus began during service, and although intermittent, it has continued to date. The Board finds the Veteran's statements regarding his in-service noise exposure and tinnitus symptoms to be credible based on the consistent nature of his statements. 

The Board notes the negative June 2011 VA medical opinion, which was based on the fact that the Veteran has infrequent tinnitus and that there is no documentation of in-service tinnitus. The Board does not find the opinion provided to have more probative value than the Veteran's statements. The examiner's opinion rests on the finding that there was no documented in-service tinnitus and his tinnitus is intermittent; however, the examiner did not explain how intermittent tinnitus would be less likely due to service than consistent tinnitus.

The Veteran has asserted that his tinnitus began during military service on several occasions. See June 2011 VA examination; April 2017 Board Hearing Transcript. A Veteran's lay statements may be sufficient evidence in any claim for service connection. 38 C.F.R. § 3.303 (a); see also 38 U.S.C. § 1154 (a) (requiring VA to include in its service connection regulations that due consideration be given to all pertinent medical and lay evidence). Here the Veteran has competently and credibly stated that he began experiencing tinnitus in service. He has competently and credibly explained that his tinnitus symptoms began during service and although intermittent, they have continued since that time. As such, the Board finds the Veteran's statements to be probative and concludes that his tinnitus is related to service. While the Board notes that the negative medical opinion in this case, due to the inherently subjective nature of tinnitus, the Veteran's credible statements as to the onset of his symptoms are found to be at least as probative as the medical opinion, and any reasonable doubt is resolved in the Veteran's favor. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


